Citation Nr: 1121785	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted via videoconferencing in January 2011.  A transcript of the hearing has been associated with the claims file.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, additional development is necessary prior to final adjudication of the issues on appeal.  

Specifically, the Veteran contends that he has a bilateral knee disability and hypertension as a result of his service.  With regard to his knees, he reports experiencing symptoms of pain in both joints in service as well as swelling shortly thereafter.  He believes that his knees were strained in service due to marching with heavy packs and jumping out of helicopters.  With regard to his hypertension, 


the Veteran avers that this disorder is related to his service-connected diabetes mellitus.  In particular, he believes that his hypertension was aggravated by his diabetes.  

Service treatment records are negative for complaints of, treatment for, or findings of a knee disability.  Further, these documents provide no evidence of hypertension.

Post-service treatment records show bilateral knee treatment in July 1974.  A private hospital report indicates a history of swelling in the knees since 1970 and a recent injury to the Veteran's left knee at work.  These records also show that the Veteran underwent knee surgeries in 1991, 1992, and 1994 and that he has a history of treatment for psoriatic arthritis of both.  Additionally, post-service treatment records show a history of treatment for hypertension since approximately 1980, with the first sign of diabetes in 2003.  

In April 2008, the Veteran was afforded a VA examination for his hypertension and diabetes.  At that time, the examiner opined that the Veteran's hypertension was less likely as not caused by his diabetes.  In support of this conclusion, the examiner noted that the Veteran's hypertension pre-existed his diabetes.  Notably, however, the examiner did not address whether the Veteran's pre-existing hypertension was aggravated by his service-connected diabetes.  Therefore, a remand of the Veteran's hypertension claim is necessary-to accord him the opportunity to undergo another VA examination, one which includes an addendum opinion regarding the etiology of his hypertension.

Moreover, the Veteran has not been afforded a VA examination with regard to his knees.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service 

or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

As previously discussed herein, although the service treatment records are negative for complaints of, treatment for, or findings of a bilateral knee disability, the Veteran has competently asserted that he has experienced observable symptoms of bilateral knee pain both in service and after service.  Accordingly, the Board finds that a VA examination is necessary to determine the Veteran's complete disability picture and whether he has a currently diagnosed chronic bilateral knee disability that is related to service.  Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

The Board notes that pertinent private treatment records from the Veteran's former employer, Titan Tire Company, have not been associated with his claims folder.  On remand, an attempt should be made to obtain and associate any such available reports with the claims file in accordance with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notification letter that addresses the issue of entitlement to service connection for hypertension, asserted to be secondary to a service-connected disability.  

2.  After obtaining the appropriate release of information form, procure copies of any pertinent treatment records from the Veteran's former employer, Titan Tire Company, and associate such records with the claims folder.  If the records cannot be located, this fact should be clearly indicated in the record.

3.  Obtain and associate with the claims folder copies of records of any knee or hypertension treatment that the Veteran may have received at the Omaha VA Medical Center (Des Moines Division) since December 2009.  

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral knee disability that he may have.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests, including x-rays, should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed bilateral knee disability (to include arthritis) had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should address the Veteran's contentions regarding an inservice injury to his knees and his knee symptomatology since service, as well as the Veteran's concerns that his knees were weakened by service, causing his 1974 work-related knee injury.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale should be given for all opinions expressed.  

5.  Also, accord the Veteran an appropriate VA examination to determine the etiology of his hypertension.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests should be performed.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension had its clinical onset in service or is otherwise related to active duty.  If the Veteran's hypertension is found not to have originated in, and to be otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus.  [If the Veteran's hypertension is found to have been aggravated by his service-connected diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale should be given for all opinions expressed.  

6.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


